Office of Chief Counsel
Internal Revenue Service

memorandum
Number: 20212501F
Release Date: 6/25/2021
CC:LB:3:CH:3:MYCHOU
POSTF-102497-21
UILC:

41.00-00

date:

May 10, 2021

to:

Amy M. Llopiz
Supervisory Internal Revenue Agent
(Large Business & International)

from:

Mindy Y. Chou
Attorney
(Large Business & International)

subject:

Section 41 Research Credit Claims

Disclosure Statement
This advice responds to your request for assistance. It may not be cited as
precedent. This writing may contain privileged information. Any unauthorized
disclosure of this writing may undermine our ability to protect the privileged information.
If disclosure is determined to be necessary, please contact this office for our views.
Issues
1. What the correct object of analysis for the four tests under Section 41(d)(1) of the
Internal Revenue Code (“Code”) is.
2. Whether the object of analysis for the four tests under Section 41(d)(1) changes
when a taxpayer uses a statistical sample under Rev. Proc. 2011-42, 2011-37
I.R.B. 318, to substantiate a research credit claim.
3. Whether the object of analysis for the four tests under Section 41(d)(1) changes
when the Internal Revenue Service (the “Service”) uses a statistical sample to
audit a research credit claim.
Conclusion

POSTF-102497-21

2

1. Each of the four tests under Section 41(d)(1) applies separately to each business
component a taxpayer uses as the factual basis for their research credit claim.
2. The application of the four tests under Section 41(d)(1) to business components
and requirements related to the four tests does not change if a taxpayer uses a
statistical sample under Rev. Proc. 2011-42 to substantiate a research credit
claim.
3. The application of the four tests under Section 41(d)(1) to business components
and requirements related to the four tests does not change when the Service
uses a statistical sample to audit a research credit claim.

Law and Analysis
The Section 41 Credit for Increasing Research Activities
Under Section 41(a), the research credit for the taxable year is an amount equal
to the sum of 1) 20 percent of the excess (if any) of the qualified research expenses for
the taxable year, over the base amount1, 2) 20 percent of the basic research payments
determined under Section 41(e)(1)(A), and 3) 20 percent of the amounts paid or
incurred by the taxpayer in carrying on any trade or business of the taxpayer during the
taxable year (including as contributions) to an energy research consortium for energy
research.
Section 41(b)(1) defines the term “qualified research expenses” (“QRE”) as the
sum of the following amounts which are paid or incurred by the taxpayer during the
taxable year in carrying on any trade or business of the taxpayer: 1) in-house research
expenses, and 2) contract research expenses.
Under Section 41(b)(2)(A)(i), the term “in-house research expenses” means any
wages paid or incurred to an employee for qualified services performed by such
employee. Under Section 41(b)(2)(B), the term “qualified services” means services
consisting of 1) engaging in qualified research, or 2) engaging in the direct supervision
or direct support of research activities which constitute qualified research. An activity is
qualified research if it satisfies four tests under Section 41(d)(1):
1. Section 174 test — Research expenditures may be treated as specified research
or experimental expenses under Section 174 of the Code, which requires that the
claimed expenditures were incurred in connection with the taxpayer's trade or

1 The base amount, not otherwise explained in detail for this memo, is defined in Section 41(c).

Taxpayers must demonstrate that the QREs claimed for the year at issue exceed the base amount to
claim any Section 41 research credit.

POSTF-102497-21

3

business which represent research and development costs in the experimental or
laboratory sense;
2. Technological information test — Research is undertaken for the purpose of
discovering information that is technological in nature;
3. Business component test — The application of research is intended to be useful
in the development of a new or improved business component of the taxpayer;
and
4. Process of experimentation test — Substantially all the research activities
constitute elements of a process of experimentation for a qualified purpose
described in Section 41(d)(3).
Under the “process of experimentation” test, the “substantially all” requirement is met
“only if 80 percent or more of a taxpayer's research activities measured on a cost or
other consistently applied reasonable basis . . . constitute elements of a process of
experimentation.” Treas. Reg. § 1.41-4(a)(6).
Section 41(d)(2)(A) requires the four tests be separately applied to each of the
taxpayer’s business components. Treas. Reg. § 1.41-4(b)(1). Treas. Reg. Section
1.41-4(a)(6) further reaffirms the requirement under Section 41(d)(2)(A) by stating that
the substantially all requirement under the “process of experimentation” test is “applied
separately to each business component.”
If the overall business component does not meet all four tests, the “shrink-back
rule” states,
[The four tests then] apply at the most significant subset of elements of the
product, process, computer software, technique, formula, or invention to
be held for sale, lease, or license. This shrinking back of the product is to
continue until either a subset of elements of the product that satisfies the
requirements is reached, or the most basic element of the product is
reached and such element fails to satisfy the test.
Treas. Reg. § 1.41-4(b)(2). The “process of experimentation” test and the “substantially
all” requirement under the “process of experimentation” test can only apply to business
components. Thus, to determine a taxpayer’s entitlement to a Section 41 research
credit, the Service’s examination of the taxpayer’s claim begins with the business
components the taxpayer alleges had research activities that satisfy the four tests under
Section 41(d)(1) and uses as the factual basis for their research credit claim.
Substantiation Requirements
Under Treas. Reg. Section 1.41–4(d), “[a] taxpayer claiming a credit under § 41
must retain records in sufficiently usable form and detail to substantiate that the
expenditures claimed are eligible for the credit. For the rules governing record
retention, see § 1.6001-1.” Treas. Reg. Section 1.6001-1(a) provides, in general, that

POSTF-102497-21

4

“any person subject to tax under subtitle A of the Code . . . or any person required to
file a return of information with respect to income, shall keep such permanent books of
account or records, including inventories, as are sufficient to establish the amount of
gross income, deductions, credits, or other matters required to be shown by such
person in any return of such tax or information.” Treas. Reg. Section 1.6001-1(e)
requires that books or records required by Treas. Reg. Section 1.6001-1 “shall be kept
at all times available for inspection by authorized internal revenue officers or
employees, and shall be retained so long as the contents thereof may become material
in the administration of any internal revenue law.” Because the law requires that
qualified research activity be determined with respect to each business component, a
taxpayer must establish the claimed business component meets the four tests under
Section 41(d)(1) under the requirements of Section 6001 of the Code and related
Treasury Regulations. See Eustace v. Commissioner, T.C. Memo. 2001-66, aff'd 312
F.3d 905 (7th Cir. 2002), United States v. McFerrin, 570 F.3d 672 (5th Cir. 2009), Shami
v. Commissioner, 741 F.3d 560 (5th Cir. 2014), aff’g, in part, T.C. Memo. 2012-78,
Fudim v. Commissioner, T.C. Memo. 1994-235, Union Carbide Corp. v. Commissioner,
T.C. Memo. 2009-50; 2009 WL 605161, aff’d, 697 F.3d 104 (2d Cir. 2012), CRA
Holdings US, Inc. v. United States, 2018 WL 4001675 (W.D.N.Y. August 22, 2018),
Suder v. Commissioner, T.C. Memo. 2014-201. These cases demonstrate that the four
tests are applied to the business components and that qualified research activities must
be established with sufficient documentation.
Statistical methods can estimate, to specified levels of accuracy, the
characteristics of a “population” or “universe” of events or transactions by observing
those characteristics in a relatively small segment, or sample, of the population. The
requirement that the four tests under Section 41(d)(1) apply separately to each business
component, and related substantiation requirements under the Code and Treasury
Regulations, are not altered or eliminated when a taxpayer uses statistics under Rev.
Proc. 2011-42 or when the Service uses a statistical sample to audit a research credit
claim.
Please call (312) 368-8749 if you have any further questions

JOLENE J. ITAKURA
Associate Area Counsel, San Diego
(Large Business & International)

By: _________________________
Mindy Y. Chou
Attorney
(Large Business & International)

